DETAILED ACTION
This communication is responsive to Application No. #17/223,383 filed on April 6, 2021. Claims 1-30 are subject to examination.

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2, 9, 19, 22, and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 2 and 19, the claims recite the limitation, “information indicating a subset of random access preambles associated with [the UE] transmitting the random access request message for …” (Emphasis added).  The association is unclear .  For purposes of examination, the Examiner has interpreted the limitation to read, “information indicating a subset of random access preambles selected [by the UE] for transmission in the random access request message for …” (Emphasis added).  

Regarding claims 9 and 22, the claims recite the limitation, “... time window associated with [the UE] transmitting the random access request message for …” (Emphasis added).  The association is unclear .  For purposes of examination, the Examiner has interpreted the limitation to read, “... time window for receiving a random access response associated with the transmission of the random access request message for …” (Emphasis added).   

Regarding claim 27, the claim recites the limitation, “... based at least in part on the determining that the UE is to transmit the random access request message for the two or more occasions of the plurality of occasions.” (Emphasis added).  It is unclear how the determination is made.  For purposes of examination, the Examiner has interpreted the limitation to read, “... based at least in part on the two or more occasions of the plurality of occasions transmitted to the UE.” (Emphasis added).  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8, 16, and 29 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Enbuske et.al. (US Patent Application Publication, 20220264659, hereinafter, “Enbuske”).
Regarding claim 1, Enbuske teaches:
A method for wireless communications at a user equipment (UE) (Enbuske: ... the network node 16 provides a WD 22 [wireless device; i.e., user equipment] more than one configuration for PUSCH occasions.  Fig. 10 and ¶ [0317]), comprising: 
receiving, from a base station, configuration information for performing a random access procedure with the base station for a plurality of occasions associated with the configuration information (Enbuske: a WD 22 [wireless device; i.e., user equipment] for a two-step RA [Random Access] procedure may ... receive 2-step RA configuration information from a network node 16 [i.e., base station], including ... PUSCH resource allocations, comprising ... Time/frequency resources ... Preambles associated with the PUSCH resource allocations [and per ¶ [0011]: the time and frequency resource on which a physical random access channel (PRACH) preamble is transmitted is defined as a PRACH occasion (hence, plurality of occasions)].  Fig. 10 and ¶ [0319-0326]); 
determining to transmit a random access request message of the random access procedure during two or more occasions of the plurality of occasions (Enbuske: Select one of the first and second PUSCH resource allocation [i.e., two occasions] and the associated one of the first and second set of preambles [i.e., first and second random access request messages associated with the respective occasion] based on the two-step RA configuration and a payload size of the PUSCH transmission of the msgA.  ¶ [0346]) based at least in part on a condition of a communication link between the UE and the base station (Enbuske: where a PUSCH resource allocation can be associated with multiple different MCSs, ... the WD 22 can first determine the MCS, based on the radio link condition (e.g., the estimated pathloss) and configured thresholds (if any), and then select the PUSCH resource allocation and associated preamble group ...  ¶ [0354]); and
transmitting a first instance of the random access request message during a first occasion of the plurality of occasions and a second instance of the random access request message during a second occasion of the plurality of occasions based at least in part on the determining to transmit the random access request message during the two or more occasions of the plurality of occasions (Enbuske: Transmit the PUSCH transmission of the msgA using the selected one of the first and second PUSCH resource allocation [i.e., first occasion and second occasion]. For example, transmit MsgA including the selected preamble and MsgAPUSCH ... The selected preamble is transmitted on the selected PRACH resources ... MsgAPUSCH is transmitted on the selected allocated PUSCH resource allocation, i.e., the PUSCH resource associated with the selected preamble [i.e., the respective selected preamble associated with the first or second PUSCH resource allocation (occasions) are the respective first or second random access request message].  ¶ [0350-0352]).

Regarding claim 2, Enbuske discloses on the features with respect to claim 1 as outlined above.
Enbuske further teaches:  
receiving, from the base station, information indicating a subset of random access preambles associated with transmitting the random access request message for the two or more occasions of the plurality of occasions, the subset of random access preambles indicated from a set of random access preambles available for the random access procedure, wherein the determining to transmit the random access request message during the two or more occasions is based at least in part on receiving the information (Enbuske: receive 2-step RA [Random Access] configuration information from a network node 16, including ... PUSCH resource allocations, comprising ... Time/frequency resources [i.e., occasions] ... Preambles associated with the PUSCH resource allocations [i.e., a set of random access preambles] ... For example, the PUSCH resource allocations may include a first resource allocation for a PUSCH of a first message ... the first resource allocation for the PUSCH transmission of the msgA may be associated with a first set of preambles [i.e., a subset of random access preambles].  Fig. 10 and ¶ [0320-0326]).

Regarding claim 3, Enbuske discloses on the features with respect to claim 2 as outlined above.
Enbuske further teaches:  
selecting a random access preamble from the subset of random access preambles, wherein transmitting the first instance and the second instance of the random access request message during the first occasion and the second occasion includes transmitting the random access preamble (Enbuske: Select one of the first and second PUSCH resource allocation [i.e., two occasions] and the associated one of the first and second set of preambles [i.e., first and second random access request message associated with the respective occasion] based on the two-step RA configuration and a payload size of the PUSCH transmission of the msgA.  ¶ [0346]).

Regarding claim 4, Enbuske discloses on the features with respect to claim 3 as outlined above.
Enbuske further teaches:  
wherein a different cyclic shift is applied to the random access preamble for each instance that the random access request message is transmitted (Enbuske: there are up to 64 sequences that can be used as random-access preambles per PRACH occasion in each cell ... The 64 sequences are configured by including firstly all the available cyclic shifts.  ¶ [0017]).

Regarding claim 5, Enbuske discloses on the features with respect to claim 2 as outlined above.
Enbuske further teaches:  
selecting a first random access preamble from the subset of random access preambles for the first occasion, wherein transmitting the first instance of the random access request message during the first occasion includes transmitting the first random access preamble (Enbuske: Select one of the first ...  PUSCH resource allocation [i.e., first occasion] and the associated one of the first ... set of preambles [i.e., first random access request message associated with the first occasion] based on the two-step RA configuration and a payload size of the PUSCH transmission of the msgA ... For example, select a preamble associated with the selected PUSCH resource allocation or one of the selected PUSCH resource allocations.  ¶ [0346-0347]); and
selecting a second random access preamble from the subset of random access preambles for the second occasion, wherein transmitting the second instance of the random access request message during the second occasion includes transmitting the second random access preamble (Enbuske: Select one of the ...  second PUSCH resource allocation [i.e., second occasion] and the associated one of the... second set of preambles [i.e., second random access request message associated with the second occasion] based on the two-step RA configuration and a payload size of the PUSCH transmission of the msgA ... For example, select a preamble associated with the selected PUSCH resource allocation or one of the selected PUSCH resource allocations.  ¶ [0346-0347]).

Regarding claim 6, Enbuske discloses on the features with respect to claim 1 as outlined above.
Enbuske further teaches:  
performing a power measurement associated with the communication link using the configuration information (Enbuske: the two-step RA configuration further comprises a transmit power threshold value associated with the first and second set of preambles and selecting one of the first and second resource allocation and associated one of the first and second set of preambles comprises: estimating ... a transmit power to transmit the PUSCH transmission of the msgA on the one of the first and second resource allocation.  ¶ [0240]); and
determining the power measurement satisfies a threshold value, wherein determining to transmit the random access request message during the two or more occasions is based at least in part on the power measurement satisfying the threshold value (Enbuske: the two-step RA configuration further comprises a transmit power threshold value associated with the first and second set of preambles and selecting one of the first and second resource allocation and associated one of the first and second set of preambles comprises: estimating ... a transmit power to transmit the PUSCH transmission of the msgA on the one of the first and second resource allocation ... the one of the first and second resource allocation based on whether the estimated transmit power meets the transmit power threshold value.  ¶ [0240]).

Regarding claim 7, Enbuske discloses on the features with respect to claim 6 as outlined above.
Enbuske further teaches:  
wherein the power measurement comprises a reference signal received power measurement (Enbuske: In some embodiments, the two-step RA configuration includes a reference signal received power, RSRP, threshold.  ¶ [0232]).

Regarding claim 8, Enbuske discloses on the features with respect to claim 1 as outlined above.
Enbuske further teaches:  
identifying an exposure condition of the UE, wherein the determining to transmit the random access request message during the two or more occasions is based at least in part on the exposure condition of the UE (Enbuske: the WD 22 ... may select any preamble and PUSCH resource, possibly based on WD 22 implementation specific estimates of the suitability of available PUSCH resource allocations in relation to ... the current radio channel conditions (e.g., in terms of pathloss, RSRP, RSRQ, RSSI, SNR or SINR).  ¶ [0311]).

Regarding claim 16, Enbuske discloses on the features with respect to claim 1 as outlined above.
Enbuske further teaches:  
wherein the configuration information is received via a synchronization signal block, a system information block, system information, or a combination thereof (Enbuske: If a subset of the concerned RS beams, e.g., SSBs, have associated 2-step RA configurations, then the WD 22 may determine whether a certain selected beam is one of the beams with an associated 2-step RA configuration. Otherwise, if all or none of the concerned RS beams, e.g., SSB(s), have associated 2-step RA configurations, then the WD 22 determination can be done e.g., a priori, simply by acquiring the RA configuration, e.g., in SIB1 in the system information.  ¶ [0281]).

Regarding claim 29, Enbuske teaches:
An apparatus for wireless communications at a user equipment (UE) (Enbuske: ... the network node 16 provides a WD 22 [wireless device; i.e., user equipment] more than one configuration for PUSCH occasions.  Fig. 10 and ¶ [0317]), comprising: 
a processor (Enbuske: processor 86.  Fig. 10 and ¶ [0214]),
memory coupled with the processor (Enbuske: memory 88.  Fig. 10 and ¶ [0215]); and
instructions stored in the memory and operable, when executed by the processor (Enbuske: The software 90 may be executable by the processing circuitry 84. The software 90 may include a client application 92. The client application 92 may be operable to provide a service to a human or non-human user via the WD 22.  Fig. 10 and ¶ [0215]), to cause the apparatus to: 
receive, from a base station, configuration information for performing a random access procedure with the base station for a plurality of occasions associated with the configuration information (Enbuske: a WD 22 [wireless device; i.e., user equipment] for a two-step RA [Random Access] procedure may ... receive 2-step RA configuration information from a network node 16 [i.e., base station], including ... PUSCH resource allocations, comprising ... Time/frequency resources ... Preambles associated with the PUSCH resource allocations [and per ¶ [0011]: the time and frequency resource on which a physical random access channel (PRACH) preamble is transmitted is defined as a PRACH occasion (hence, plurality of occasions)].  Fig. 10 and ¶ [0319-0326]);
determine to transmit a random access request message of the random access procedure during two or more occasions of the plurality of occasions (Enbuske: Select one of the first and second PUSCH resource allocation [i.e., two occasions] and the associated one of the first and second set of preambles [i.e., first and second random access request message associated with the respective occasion] based on the two-step RA configuration and a payload size of the PUSCH transmission of the msgA.  ¶ [0346]) based at least in part on a condition of a communication link between the UE and the base station (Enbuske: where a PUSCH resource allocation can be associated with multiple different MCSs, ... the WD 22 can first determine the MCS, based on the radio link condition (e.g., the estimated pathloss) and configured thresholds (if any), and then select the PUSCH resource allocation and associated preamble group ...  ¶ [0354]); and
transmit a first instance of the random access request message during a first occasion of the plurality of occasions and a second instance of the random access request message during a second occasion of the plurality of occasions based at least in part on the determining to transmit the random access request message during the two or more occasions of the plurality of occasions (Enbuske: Transmit the PUSCH transmission of the msgA using the selected one of the first and second PUSCH resource allocation [i.e., first occasion and second occasion]. For example, transmit MsgA including the selected preamble and MsgAPUSCH ... The selected preamble is transmitted on the selected PRACH resources ... MsgAPUSCH is transmitted on the selected allocated PUSCH resource allocation, i.e., the PUSCH resource associated with the selected preamble [i.e., the respective selected preamble associated with the first or second PUSCH resource allocation (occasions) are the respective first or second random access request message].  ¶ [0350-0352]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Enbuske in view of Kim et.al. (US Patent Application Publication, 20190320430, hereinafter, “Kim”).
Regarding claim 9, Enbuske discloses on the features with respect to claim 1 as outlined above.
Enbuske does not explicitly teach:
receiving, from the base station, information indicating a first length of a time window associated with transmitting the random access request message for the two or more occasions of the plurality of occasions and a second length of the time window associated with transmitting the random access request message for a single occasion of the plurality of occasions, the time window used for communicating to the UE a random access response of the random access procedure and the first length being shorter than the second length. 
However, in the same field of endeavor, Kim teaches:
receiving, from the base station, information indicating a first length of a time window associated with transmitting the random access request message for the two or more occasions of the plurality of occasions (Kim: The RACH configuration may include RAR related information, for example, RAR window, RAR window steps ...  ¶ [0207]) and a second length of the time window associated with transmitting the random access request message for a single occasion of the plurality of occasions, the time window used for communicating to the UE a random access response of the random access procedure and the first length being shorter than the second length (Kim: a RAR window can be defined in terms of RACH basic units in order to reduce initial access latency. Hence, a RAR window starts from the end of the RACH resource with potential offset, K, where the resolution of K is a RACH basic unit (i.e. the offset is an integer multiple of RACH basic unit).  ¶ [0207]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Enbuske to include the features as taught by Kim above in order to efficiently transmit/receive uplink/downlink signals. (Kim, ¶ [0024]).

Regarding claim 11, Enbuske-Kim discloses on the features with respect to claim 9 as outlined above.
Kim further teaches:
monitoring for the random access response of the random access procedure after a last instance of the random access request message is transmitted, wherein the random access response is monitored during the time window according to the first length (Kim: Since RACH resources are to be reserved as uplink resource and RAR windows are to be used for downlink resource, a RAR window should be configured with a fixed starting/ending time (based on the RAR window size) instead of sliding window, and a single RAR window per multiple RACH occasions can be configured.  ¶ [0208]).
The rationale and motivation for adding this teaching of Kim is the same as the rationale and motivation for Claim 9.  

Regarding claim 12, Enbuske-Kim discloses on the features with respect to claim 9 as outlined above.
Kim further teaches:
determining the first length of the time window and the second length of the time window based at least in part on a table of time window lengths (Kim: The RACH configuration may include RAR related information, for example, RAR window, RAR window steps.  ¶ [0207]).
The rationale and motivation for adding this teaching of Kim is the same as the rationale and motivation for Claim 9.  

Regarding claim 13, Enbuske-Kim discloses on the features with respect to claim 9 as outlined above.
Kim further teaches:
wherein the first length of the time window is based at least in part on the second length of the time window (Kim: a RAR window starts from the end of the RACH resource with potential offset, K, where the resolution of K is a RACH basic unit (i.e. the offset is an integer multiple of RACH basic unit). The length of the RAR widow is in terms of slot or mini-slot, i.e., the RAR window occupies one or more slots or mini-slots.  ¶ [0207]).
The rationale and motivation for adding this teaching of Kim is the same as the rationale and motivation for Claim 9.  

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Enbuske-Kim in view of Lee et.al. (US Patent Application Publication, 20140098761, hereinafter, “Lee”).
Regarding claim 10, Enbuske-Kim discloses on the features with respect to claim 9 as outlined above.
Enbuske-Kim does not explicitly teach:
wherein the first instance of the random access request message is transmitted before a first time window having the first length and the second instance of the random access request message is transmitted after the first time window associated with the first instance expires according to the first length occasions. 
However, in the same field of endeavor, Yu teaches:
wherein the first instance of the random access request message is transmitted before a first time window having the first length and the second instance of the random access request message is transmitted after the first time window associated with the first instance expires according to the first length occasions (Yu: If no RAR is received by the UE inside a predefined (or configured) time window [i.e., first time window], the UE may retransmit the PRACH [retransmitted RACH preamble; i.e., second instance] ... if multiple ROs [RACH occasions] are mapped to as single SSB [Synchronization Signal Block], then UE may additionally choose the RO for the transmission of the PRACH.  Fig. 3 and ¶ [0031, 0034]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Enbuske-Kim to include the features as taught by Yu above in order to perform an initial acquisition procedure to connect with the radio access network. (Yu, ¶ [0027]).

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Enbuske in view of Lee et.al. (US Patent Application Publication, 20140098761, hereinafter, “Lee”).
Regarding claim 14, Enbuske discloses on the features with respect to claim 1 as outlined above.
Enbuske does not explicitly teach:
determining a quantity of occasions for the plurality of occasions to transmit the random access request message based at least in part on the configuration information, wherein determining to transmit the random access request message during the two or more occasions is based at least in part on determining the quantity of occasions. 
However, in the same field of endeavor, Lee teaches:
determining a quantity of occasions for the plurality of occasions to transmit the random access request message based at least in part on the configuration information, wherein determining to transmit the random access request message during the two or more occasions is based at least in part on determining the quantity of occasions (Lee: A subset of PRACH subframes may be reserved for the repetition based PRACH preambles. Therefore, a WTRU may transmit the repetition based PRACH preambles only in the subset of PRACH subframes configured.  ¶ [0254]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Enbuske to include the features as taught by Lee above in order to improve the service coverage of a device or type of device. (Lee, ¶ [0004]).

Regarding claim 15, Enbuske-Lee discloses on the features with respect to claim 14 as outlined above.
Lee further teaches:
wherein the quantity of occasions to transmit the random access request message is based at least in part on a bandwidth used for performing the random access procedure, a frequency range used for the random access procedure, a frequency spectrum band used for the random access procedure, or a combination thereof (Lee: a subset of PRACH preambles may be predefined or configured for the repetition based PRACH preambles, where the repetition based PRACH preambles may be transmitted repetitively within a time window size ... Additional frequency resources may be reserved for the repetition based PRACH preambles.  ¶ [0252]).
The rationale and motivation for adding this teaching of Lee is the same as the rationale and motivation for Claim 14.  

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Enbuske in view of Zhang et.al. (US Patent Application Publication, 20190268947, hereinafter, “Zhang”).
Regarding claim 17, Enbuske discloses on the features with respect to claim 1 as outlined above.
Enbuske does not explicitly teach:
wherein the plurality of occasions occur between receiving a first synchronization signal block carrying the configuration information and receiving a second synchronization signal block carrying additional configuration information. 
However, in the same field of endeavor, Zhang teaches:
wherein the plurality of occasions occur between receiving a first synchronization signal block carrying the configuration information and receiving a second synchronization signal block carrying additional configuration information (Zhang: As show in FIG. 5, 2 ROs may be mapped to a single SSB, and those 2 ROs may be configured at a different time (TDM). If a UE chooses a SSB for the transmission of the PRACH, the UE may choose the RO associated with the chosen SSB. For example, if SSB1 is chosen by the UE, the UE may choose either RO1 or RO2. After selection of RO1 or RO2, the UE may then choose one preamble inside the chosen RO..  Fig. 5 and ¶ [0036]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Enbuske to include the features as taught by Zhang above in order for the UE to make a connection with a gNB. (Zhang, ¶ [0027]).

Claims 18-21, 27, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Enbuske in view of Yu et.al. (US Patent Application Publication, 20210297175, hereinafter, “Yu”).
Regarding claim 18, Enbuske teaches:
A method for wireless communications at a base station (Enbuske: ... the network node 16 [i.e., base station] provides a WD 22 more than one configuration for PUSCH occasions.  Fig. 10 and ¶ [0317]), comprising: 
transmitting, to a user equipment (UE), configuration information for the UE to perform a random access procedure with the base station for a plurality of occasions associated with the configuration information (Enbuske: a WD 22 [wireless device; i.e., user equipment] for a two-step RA [Random Access] procedure may ... receive 2-step RA configuration information from a network node 16 [i.e., base station], including ... PUSCH resource allocations, comprising ... Time/frequency resources ... Preambles associated with the PUSCH resource allocations [and per ¶ [0011]: the time and frequency resource on which a physical random access channel (PRACH) preamble is transmitted is defined as a PRACH occasion (hence, plurality of occasions)].  Fig. 10 and ¶ [0319-0326]);
receiving, from the UE, a first instance of a random access request message for the random access procedure during a first occasion of the plurality of occasions (Enbuske: Transmit the PUSCH transmission of the msgA using the selected one of the first and second PUSCH resource allocation [i.e., first occasion and second occasion]. For example, transmit MsgA including the selected preamble and MsgAPUSCH ... The selected preamble is transmitted on the selected PRACH resources ... MsgAPUSCH is transmitted on the selected allocated PUSCH resource allocation, i.e., the PUSCH resource associated with the selected preamble [i.e., the respective selected preamble associated with the first or second PUSCH resource allocation (occasions) are the respective first or second random access request message].  ¶ [0350-0352]); 
receiving, from the UE, a second instance of the random access request message for the random access procedure during a second occasion of the plurality of occasions, the second occasion occurring after the first occasion (Enbuske: Transmit the PUSCH transmission of the msgA using the selected one of the first and second PUSCH resource allocation [i.e., first occasion and second occasion]. For example, transmit MsgA including the selected preamble and MsgAPUSCH ... The selected preamble is transmitted on the selected PRACH resources ... MsgAPUSCH is transmitted on the selected allocated PUSCH resource allocation, i.e., the PUSCH resource associated with the selected preamble [i.e., the respective selected preamble associated with the first or second PUSCH resource allocation (occasions) are the respective first or second random access request message].  ¶ [0350-0352]); and
transmitting, to the UE, a random access response of the random access procedure (Enbuske: WD 22 ... Receive MsgB from the network node 16 and continue normal operation [and per 2-step RACH ¶ [0056]: the network node (e.g., gNB) sends a response (called message B or msgB)].  ¶ [0319, 0353]).
Enbuske does not explicitly teach:
during a time window configured for communicating the random access response, the random access response transmitted based at least in part on receiving the first instance and the second instance of the random access request message during two or more occasions of the plurality of occasions. 
However, in the same field of endeavor, Yu teaches:
during a time window configured for communicating the random access response, the random access response transmitted based at least in part on receiving the first instance and the second instance of the random access request message during two or more occasions of the plurality of occasions (Yu: If no RAR is received by the UE inside a predefined (or configured) time window, the UE may retransmit the PRACH ... if multiple ROs [RACH occasions] are mapped to as single SSB [Synchronization Signal Block], then UE may additionally choose the RO for the transmission of the PRACH.  Fig. 3 and ¶ [0031, 0034]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Enbuske to include the features as taught by Yu above in order to perform an initial acquisition procedure to connect with the radio access network. (Yu, ¶ [0027]).

Regarding claim 19, Enbuske-Yu discloses on the features with respect to claim 18 as outlined above.
Enbuske further teaches:
transmitting, to the UE, information indicating a subset of random access preambles associated with the UE transmitting the random access request message for the two or more occasions of the plurality of occasions, the subset of random access preambles indicated from a set of random access preambles available for the random access procedure (Enbuske: receive 2-step RA [Random Access] configuration information from a network node 16, including ... PUSCH resource allocations, comprising ... Time/frequency resources [i.e., occasions] ... Preambles associated with the PUSCH resource allocations [i.e., a set of random access preambles] ... For example, the PUSCH resource allocations may include a first resource allocation for a PUSCH of a first message ... the first resource allocation for the PUSCH transmission of the msgA may be associated with a first set of preambles [i.e., a subset of random access preambles].  Fig. 10 and ¶ [0320-0326]).

Regarding claim 20, Enbuske-Yu discloses on the features with respect to claim 19 as outlined above.
Enbuske further teaches:
wherein the first instance and the second instance of the random access request message are received with a same random access preamble or different random access preambles (Enbuske: Select one of the first and second PUSCH resource allocation [i.e., two occasions] and the associated one of the first and second set of preambles [i.e., first and second random access request message associated with the respective occasion] based on the two-step RA configuration and a payload size of the PUSCH transmission of the msgA.  ¶ [0346]).

Regarding claim 21, Enbuske-Yu discloses on the features with respect to claim 19 as outlined above.
Enbuske further teaches:
wherein the first instance of the random access request message is received with a random access preamble with a first cyclic shift applied, and the second instance of the random access request message is received with the random access preamble with a second cyclic shift applied (Enbuske: there are up to 64 sequences that can be used as random-access preambles per PRACH occasion in each cell ... The 64 sequences are configured by including firstly all the available cyclic shifts.  ¶ [0017]).

Regarding claim 27, Enbuske-Yu discloses on the features with respect to claim 18 as outlined above.
Enbuske further teaches:
determining the UE is to transmit the random access request message for the two or more occasions of the plurality of occasions (Enbuske: Transmit the PUSCH transmission of the msgA using the selected one of the first and second PUSCH resource allocation [i.e., first occasion and second occasion]. For example, transmit MsgA including the selected preamble and MsgAPUSCH ... The selected preamble is transmitted on the selected PRACH resources ... MsgAPUSCH is transmitted on the selected allocated PUSCH resource allocation, i.e., the PUSCH resource associated with the selected preamble [i.e., the respective selected preamble associated with the first or second PUSCH resource allocation (occasions) are the respective first or second random access request message].  ¶ [0350-0352]), wherein the first instance and the second instance of the random access request message are received based at least in part on the determining that the UE is to transmit the random access request message for the two or more occasions of the plurality of occasions (Enbuske: Select one of the first and second PUSCH resource allocation [i.e., two occasions] and the associated one of the first and second set of preambles [i.e., first and second random access request message associated with the respective occasion] based on the two-step RA configuration and a payload size of the PUSCH transmission of the msgA.  ¶ [0346]).

Regarding claim 30, Enbuske teaches:
An apparatus for wireless communications at a base station (Enbuske: ... the network node 16 [i.e., base station] provides a WD 22 more than one configuration for PUSCH occasions.  Fig. 10 and ¶ [0317]), comprising: 
a processor (Enbuske: Processor 70.  Fig. 10 and ¶ [0212]),
memory coupled with the processor (Enbuske: memory 72.  Fig. 10 and ¶ [0212]); and
instructions stored in the memory and operable, when executed by the processor (Enbuske: The software 74 may be executable by the processing circuitry 68. The processing circuitry 68 may be configured to control any of the methods and/or processes described herein and/or to cause such methods, and/or processes to be performed, e.g., by network node 16.  Fig. 10 and ¶ [0212]), to cause the apparatus to: 
transmit, to a user equipment (UE), configuration information for the UE to perform a random access procedure with the base station for a plurality of occasions associated with the configuration information (Enbuske: a WD 22 [wireless device; i.e., user equipment] for a two-step RA [Random Access] procedure may ... receive 2-step RA configuration information from a network node 16 [i.e., base station], including ... PUSCH resource allocations, comprising ... Time/frequency resources ... Preambles associated with the PUSCH resource allocations [and per ¶ [0011]: the time and frequency resource on which a physical random access channel (PRACH) preamble is transmitted is defined as a PRACH occasion (hence, plurality of occasions)].  Fig. 10 and ¶ [0319-0326]);
receive, from the UE, a first instance of a random access request message for the random access procedure during a first occasion of the plurality of occasions (Enbuske: Transmit the PUSCH transmission of the msgA using the selected one of the first and second PUSCH resource allocation [i.e., first occasion and second occasion]. For example, transmit MsgA including the selected preamble and MsgAPUSCH ... The selected preamble is transmitted on the selected PRACH resources ... MsgAPUSCH is transmitted on the selected allocated PUSCH resource allocation, i.e., the PUSCH resource associated with the selected preamble [i.e., the respective selected preamble associated with the first or second PUSCH resource allocation (occasions) are the respective first or second random access request message].  ¶ [0350-0352]); 
receive, from the UE, a second instance of the random access request message for the random access procedure during a second occasion of the plurality of occasions, the second occasion occurring after the first occasion (Enbuske: Transmit the PUSCH transmission of the msgA using the selected one of the first and second PUSCH resource allocation [i.e., first occasion and second occasion]. For example, transmit MsgA including the selected preamble and MsgAPUSCH ... The selected preamble is transmitted on the selected PRACH resources ... MsgAPUSCH is transmitted on the selected allocated PUSCH resource allocation, i.e., the PUSCH resource associated with the selected preamble [i.e., the respective selected preamble associated with the first or second PUSCH resource allocation (occasions) are the respective first or second random access request message].  ¶ [0350-0352]); and
transmit, to the UE, a random access response of the random access procedure (Enbuske: WD 22 ... Receive MsgB from the network node 16 and continue normal operation [and per 2-step RACH ¶ [0056]: the network node (e.g., gNB) sends a response (called message B or msgB)].  ¶ [0319, 0353]).
Enbuske does not explicitly teach:
during a time window configured for communicating the random access response, the random access response transmitted based at least in part on receiving the first instance and the second instance of the random access request message during two or more occasions of the plurality of occasions. 
However, in the same field of endeavor, Yu teaches:
during a time window configured for communicating the random access response, the random access response transmitted based at least in part on receiving the first instance and the second instance of the random access request message during two or more occasions of the plurality of occasions (Yu: If no RAR is received by the UE inside a predefined (or configured) time window, the UE may retransmit the PRACH ... if multiple ROs [RACH occasions] are mapped to as single SSB [Synchronization Signal Block], then UE may additionally choose the RO for the transmission of the PRACH.  Fig. 3 and ¶ [0031, 0034]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Enbuske to include the features as taught by Yu above in order to perform an initial acquisition procedure to connect with the radio access network. (Yu, ¶ [0027]).

Claims 22-25 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Enbuske-Yu in view of Kim et.al. (US Patent Application Publication, 20190320430, hereinafter, “Kim”).
Regarding claim 22, Enbuske-Yu discloses on the features with respect to claim 18 as outlined above.
Enbuske-Yu does not explicitly teach:
transmitting, to the UE, information indicating a first length of the time window associated with the UE transmitting the random access request message for the two or more occasions of the plurality of occasions and a second length of the time window associated with the UE transmitting the random access request message for a single occasion of the plurality of occasions, the first length being shorter than the second length. 
However, in the same field of endeavor, Kim teaches:
transmitting, to the UE, information indicating a first length of the time window associated with the UE transmitting the random access request message for the two or more occasions of the plurality of occasions (Kim: The RACH configuration may include RAR related information, for example, RAR window, RAR window steps ...  ¶ [0207]) and a second length of the time window associated with the UE transmitting the random access request message for a single occasion of the plurality of occasions, the first length being shorter than the second length (Kim: a RAR window can be defined in terms of RACH basic units in order to reduce initial access latency. Hence, a RAR window starts from the end of the RACH resource with potential offset, K, where the resolution of K is a RACH basic unit (i.e. the offset is an integer multiple of RACH basic unit).  ¶ [0207]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Enbuske-Yu to include the features as taught by Kim above in order to efficiently transmit/receive uplink/downlink signals. (Kim, ¶ [0024]).

Regarding claim 23, Enbuske-Kim discloses on the features with respect to claim 22 as outlined above.
Kim further teaches:
determining the first length of the time window based at least in part on the second length of the time window (Kim: a RAR window starts from the end of the RACH resource with potential offset, K, where the resolution of K is a RACH basic unit (i.e. the offset is an integer multiple of RACH basic unit). The length of the RAR widow is in terms of slot or mini-slot, i.e., the RAR window occupies one or more slots or mini-slots.  ¶ [0207]).
The rationale and motivation for adding this teaching of Kim is the same as the rationale and motivation for Claim 22.  

Regarding claim 24, Enbuske-Kim discloses on the features with respect to claim 22 as outlined above.
Kim further teaches:
wherein the first length of the time window and the second length of the time window are indicated based at least in part on a table of time window lengths (Kim: The RACH configuration may include RAR related information, for example, RAR window, RAR window steps.  ¶ [0207]).
The rationale and motivation for adding this teaching of Kim is the same as the rationale and motivation for Claim 22.  

Regarding claim 25, Enbuske-Kim discloses on the features with respect to claim 22 as outlined above.
Kim further teaches:
wherein the second instance of the random access request message is received after the first instance of the random access request message according to the first length (Kim: a UE who already transmitted a PRACH preamble on a specific RACH occasion has to wait to receive a RAR in a given/configured RAR window.  ¶ [0208]).
The rationale and motivation for adding this teaching of Kim is the same as the rationale and motivation for Claim 22.  

Regarding claim 28, Enbuske-Yu discloses on the features with respect to claim 18 as outlined above.
Enbuske-Yu does not explicitly teach:
selecting a first beam to receive the first instance of the random access request message; and
selecting a second beam to receive the second instance of the random access request message, the second beam being different than the first beam. 
However, in the same field of endeavor, Kim teaches:
selecting a first beam to receive the first instance of the random access request message (Kim: For a RACH resource configured for the preamble repetition (n2≥1), it is assumed that the UE transmission beam is fixed on the RACH resource.  ¶ [0204]); and
selecting a second beam to receive the second instance of the random access request message, the second beam being different than the first beam (Kim: For a RACH resource for the preamble beam sweeping (n3>1), it is assumed that the UE transmission beam can be switched per preamble transmission in a given PRACH preamble format indicating multiple PRACH preamble transmissions.  ¶ [0205]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Enbuske-Yu to include the features as taught by Kim above in order to efficiently transmit/receive uplink/downlink signals. (Kim, ¶ [0024]).

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Enbuske-Yu in view of Lee et.al. (US Patent Application Publication, 20140098761, hereinafter, “Lee”).
Regarding claim 26, Enbuske-Yu discloses on the features with respect to claim 18 as outlined above.
Enbuske-Yu does not explicitly teach:
determining a quantity of occasions that the UE is to transmit the random access request message, wherein the quantity of occasions is based at least in part on a bandwidth used for performing the random access procedure, a frequency range used for the random access procedure, a frequency band used for the random access procedure, or a combination thereof; and
transmitting, to the UE, an indication of the quantity of occasions in the configuration information. 
However, in the same field of endeavor, Lee teaches:
determining a quantity of occasions that the UE is to transmit the random access request message, wherein the quantity of occasions is based at least in part on a bandwidth used for performing the random access procedure, a frequency range used for the random access procedure, a frequency band used for the random access procedure, or a combination thereof (Lee: a subset of PRACH preambles may be predefined or configured for the repetition based PRACH preambles, where the repetition based PRACH preambles may be transmitted repetitively within a time window size ... Additional frequency resources may be reserved for the repetition based PRACH preambles.  ¶ [0252]); and
transmitting, to the UE, an indication of the quantity of occasions in the configuration information (Lee: A subset of PRACH subframes may be reserved for the repetition based PRACH preambles. Therefore, a WTRU may transmit the repetition based PRACH preambles only in the subset of PRACH subframes configured.  ¶ [0254]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Enbuske-Yu to include the features as taught by Lee above in order to improve the service coverage of a device or type of device. (Lee, ¶ [0004]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEM H NGUYEN whose telephone number is (408) 918-7636.  The examiner can normally be reached on Monday-Friday, 8:00AM-4:30PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on (571) 270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L.H.N./Examiner, Art Unit 2416

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416